DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/30/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is recites the limitation "the first fastener" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-16 are also rejected as being dependent on the rejected claim 11 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danner (US 20130180021 A1 of record).
Regarding to claim 1, Danner discloses, in Figures 1 and 3, a shade attachment (10) for sunglasses (par.[0039]), the shade attachment (10) comprising: a shade body (10) including at least one layer (12) being made from a flexible material (i.g., fabric sunshade), the shade body (10) including a substantially rectangular configuration having a top side (16), a left side (50), a right side (51), and a bottom side (52) relative to a user wearing the sunglasses; and wherein the top side (16) includes a looped-section formed by the top side being folded and secured to the at least one layer (12), the looped-section defining a sleeve having first opening and second openings (18, 18), the first opening being sized to removably receive and retain a first arm (38) of the sunglasses in the sleeve, and the second opening (18) being sized to removably receive and retain a second arm (38) of the sunglasses in the sleeve.
Regarding to claim 2, Danner discloses the shade attachment of claim 1, wherein the first opening (18, Fig. 3) is located at a first-end of the looped-section (16) at the left side of the at 
Regarding to claim 3, Danner discloses the shade attachment of claim 1, Danner further discloses in alternative embodiment in Figure 15, wherein the first opening (90) is located at the first-end of the looped-section (88) at the left side of the at least one layer, and wherein the second opening (92) is located along a length of the looped-section (88).
Regarding to claim 9, Danner discloses the shade attachment of claim 1, Danner further discloses wherein the flexible material is a nylon spandex blend (par.[0041]).
Regarding to claim 10, Danner discloses the shade attachment of claim 1, Danner further discloses wherein the top side is folded and sewn to the at least one layer (par.[0044]).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Danner (US 20130180021 of record) as applied to claim 1 above, in view of Wood et al. (US 6,032,292A).
Regarding to claim 5, Danner discloses the shade attachment of claim 1 with said at least one layer.  However, Danner does not disclose wherein the at least one layer includes at least two layers.  Wood et al. discloses an eyeglass attachment and teaches, in figure 5, said layer at least two layers (12, 14)(col.2, lines 50-53).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Wood et al. to the device of Danner for purpose of forming an improved bandanna or scarf.
Regarding to claim 6, Danner and Wood et al. discloses the shade attachment of claim 5 above with the least two layers (12, 14).  Danner does not disclose wherein the outer layer (12 or 41) includes a second fastening means (22 in Figure 4).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Wood et al. to the device of Danner for purpose of forming an improved bandanna or scarf.
Regarding to claim 7, Danner in view of Wood et al. discloses the shade attachment of claim 6 with the second fastening means.  However, Danner does not disclose wherein the second fastening means is unbroken loop fabric. Wood et al. teaches wherein the second fastening means (22) is unbroken loop fabric (col. 2, lines 61-62).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Wood et al. to the device of Danner for purpose of forming an improved bandanna or scarf.
Regarding to claim 8, Danner in view of Wood et al. discloses the shade attachment of claim 6 with the second fastening means.  Wood et al. further discloses wherein the first fastening means includes a hook fabric material configured to mate with the unbroken loop fabric (col. 2, lines 61-62).

Allowable Subject Matter
1.	Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: (claim 17) a first fastening means attached to the inner layer about the right side of the shade body, the first fastening means including a hook fabric configured to mate with the unbroken loop fabric, wherein the right side of the shade body is configured to wrap around a face of the user wearing the sunglasses, and wherein the first fastening means is configured to attach the right side of the shade body to the left side.
2.	Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: (claim 11) a first fastening means attached to the inner layer about the right side of the shade body, the first fastening means configured to mate with the first fastener, wherein the right side of the shade body is configured to wrap around a face of the user wearing the sunglasses, and wherein the first fastening means is configured to attach the right side of the shade body to the left side.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 4) the right side of the shade body includes a first fastening means, and wherein the right .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/            Primary Examiner, Art Unit 2872